Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maeda (US 20050079042 A1) in view of Tsuneda et al (US 20010041129 A1).

    PNG
    media_image1.png
    478
    604
    media_image1.png
    Greyscale

Regarding Claim 1, Maeda teaches: 
a substrate transport apparatus (Fig. 1 & Fig. 2 & Fig. 3) comprising:
an automated three link arm (1) for selectably transporting substrates into two spaced inline substrate holding stations (8 & 9) facing the same direction and into another at least three spaced inline substrate holding stations (2) facing the same direction (Fig. 3);
wherein a wrist (15 & 16) of the automated three link arm travels along parallel paths transporting substrates into each substrate holding station and a shoulder joint (12) of the automated three link arm is coupled to a drive section (11) of the automated three link arm (Fig. 4) at a fixed location relative to the holding stations (Fig. 3).
Maeda does not teach: 
a wrist joint of the automated three link arm travels along parallel paths.
Tsuneda teaches:
a substrate transport apparatus (Fig. 12 & Fig. 13(A) & Fig. 13(B) & Fig. 13(C)) comprising:
an automated three link arm (1) for selectably transporting substrates into two spaced inline substrate holding stations (5) facing the same direction and into another at least three spaced inline substrate holding stations (6) facing the same direction (Fig. 12);
wherein a wrist of the automated three link arm travels along parallel paths transporting substrates into each substrate holding station and a drive section (22) of the automated three link arm is fixed relative to the holding stations (Fig. 12).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the substrate transfer robot for transferring substrates to and from substrate holding stations with an automated three link arm with a wrist which travels along parallel paths into each substrate holding station taught by Maeda with the substrate transfer robot for transferring substrates to and from substrate holding stations with an automated three link arm with a wrist joint which travels along parallel paths into each substrate holding station taught by Tsuneda in order to provide a substrate transfer robot which is capable of transferring substrates to and from substrate holding stations which has a simplified transfer path to reduce the computing power required to transfer substrates.
Regarding Claim 2, Maeda teaches: 
the spacing between any two of the at least two substrate holding stations is the same (Fig. 3).
Maeda does not teach:
the spacing between the two substrate holding stations and between any two of the at least three substrate holding stations is the same.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to a spacing between the two substrate holding stations and between any two of the at least three substrate holding stations is the same in order to simplify the patterned motion of the robotic arm, since it has been held that rearranging parts of an invention involves only routine skill in the art In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (referred to in MPEP 2144.04(VI)(C)).
Regarding Claim 3, Maeda teaches: 
the at least three substrate holding stations include a first, second and third substrate holding station where the second substrate holding station is located between the first and third substrate holding stations and the drive section is fixed with the shoulder joint of the automated three link arm between the two spaced inline substrate holding stations and between the first and third substrate holding stations of the three spaced inline substrate holding stations (Fig. 3).
Regarding Claim 4, Maeda teaches: 
the shoulder joint of the automated three link arm is located between parallel paths to the two spaced inline substrate holding stations and between parallel paths to the first and third substrate holding stations of the three spaced inline substrate holding stations so that the parallel paths to the two spaced inline substrate holding stations and the first and third substrate holding stations straddle the shoulder joint of the automated three link arm (Fig. 3).
Regarding Claim 5, Maeda teaches: 
a substrate moves along a transport path the substrate moves linearly into and out of the center of the two substrate holding stations and the at least two holding stations (Fig. 3).
Maeda does not teach:
a substrate moves along transport path the substrate misses a Semiconductor Equipment and Materials International exclusion area.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a substrate path that avoids a Semiconductor Equipment and Materials International exclusion area as that is the purpose of such regulations since the Examiner takes OFFICIAL NOTICE that Semiconductor Equipment and Materials International exclusion areas were well known in the art at the time the invention was made and intended to be applied to semiconductor equipment.
Regarding Claim 6, Maeda teaches: 
the automated three link arm has a minimum footprint to reach ratio for a predetermined reach (Fig. 3).
Regarding Claim 7, Maeda does not explicitly teach: 
the spacing between holding areas conform to Semiconductor Equipment and Materials International Standards.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a spacing between holding areas conform to Semiconductor Equipment and Materials International Standards as that is the purpose of such regulations since the Examiner takes OFFICIAL NOTICE that Semiconductor Equipment and Materials International Standards related to spacing between holding areas were well known in the art at the time the invention was made and were intended to be applied to semiconductor equipment.
Regarding Claim 8, Maeda teaches: 
the automated three link arm includes an upper arm (14a), a forearm  (14b), and an end effector (16) and the upper arm is shorter than the forearm (Fig. 14).
Regarding Claim 9, Maeda teaches: 
a drive section comprising a first (17a), second (17b) and third (17c) drives, the first drive being drivingly connected to a first drive shaft (1000), the second drive being drivingly connected to a second drive shaft (1001) and the third drive being drivingly connected to a third drive shaft (1002).
Regarding Claim 10, Maeda teaches: 
a controller (13) sends control signals to the first, second and third drives thereby effecting rotation of the upper arm, forearm and substrate holder [0055 & 0056].
Regarding Claim 11, Maeda teaches: 
the upper arm is mounted to the first drive shaft to rotate in unison with the first drive shaft and the forearm is rotatably mounted to the upper arm to rotate relative to the upper arm (Fig.4).
Regarding Claim 12, Maeda teaches: 
the substrate holder is rotatably mounted to the forearm to rotate relative to the forearm and the upper arm (Fig. 4) [0040].
Regarding Claim 13, Maeda teaches: 
the forearm is drivingly connected to the second drive shaft and the substrate holder is drivingly connected to the third drive shaft (Fig. 4).
Regarding Claim 14, Maeda teaches: 
the upper arm, forearm and substrate holder are rotated independently of each other effecting the translation of substrate into and out of the at least three side by side substrate holding areas [0040 & 0043 & 0045].
Regarding Claim 15, Maeda teaches: 
the substrate holder is independently rotated so that when the substrate transport is extended from a retracted position along a respective one of the parallel paths, the wrist is rotating about a center of the substrate until a point where the center of the substrate and the wrist can be placed along the respective one of the parallel paths [abstract & 0040 & 0042 & 0043 & 0053 & 0054 & 0055].
Maeda does not teach: 
a wrist joint of the automated three link arm travels along parallel paths.
Tsuneda teaches:
a substrate transport apparatus (Fig. 12 & Fig. 13(A) & Fig. 13(B) & Fig. 13(C)) comprising:
an automated three link arm (1) for selectably transporting substrates into two spaced inline substrate holding stations (5) facing the same direction and into another at least three spaced inline substrate holding stations (6) facing the same direction (Fig. 12);
wherein a wrist of the automated three link arm travels along parallel paths transporting substrates into each substrate holding station and a drive section (22) of the automated three link arm is fixed relative to the holding stations (Fig. 12);
the automated three link arm includes an upper arm (31), a forearm  (32), and an end effector (4);
the substrate holder is independently rotated so that when the substrate transport is extended from a retracted position along a respective one of the parallel paths, the wrist is rotating about a center of the substrate until a point where the center of the substrate and the wrist can be placed along the respective one of the parallel paths (Fig. 12 & Fig. 13(A) & Fig. 13(B) & Fig. 13(C) & Fig. 14(A) & Fig. 14(B) & Fig. 15 & Fig. 18)
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the substrate transfer robot for transferring substrates to and from substrate holding stations with an automated three link arm with a wrist which travels along parallel paths into each substrate holding station taught by Maeda with the substrate transfer robot for transferring substrates to and from substrate holding stations with an automated three link arm with a wrist joint which travels along parallel paths into each substrate holding station taught by Tsuneda in order to provide a substrate transfer robot which is capable of transferring substrates to and from substrate holding stations which has a simplified transfer path to reduce the computing power required to transfer substrates.
Regarding Claim 16, Maeda teaches: 
a substrate transport apparatus (Fig. 1 & Fig. 2 & Fig. 3) comprising:
an automated three link arm (1) for selectably transporting substrates into two spaced inline substrate holding stations (8 & 9) facing the same direction and into another at least three spaced inline substrate holding stations (2) facing the same direction (Fig. 3);
wherein a wrist of the automated three link arm travels along juxtaposed linear paths transporting substrates into each substrate holding station and a shoulder joint (12) of the automated three link arm is coupled to a drive section of the automated three link arm is at a fixed location relative to the holding stations (Fig. 3).
Maeda does not teach: 
a wrist joint of the automated three link arm travels along juxtaposed linear paths.
Tsuneda teaches:
a substrate transport apparatus (Fig. 12 & Fig. 13(A) & Fig. 13(B) & Fig. 13(C)) comprising:
an automated three link arm (1) for selectably transporting substrates into two spaced inline substrate holding stations (5) facing the same direction and into another at least three spaced inline substrate holding stations (6) facing the same direction (Fig. 12);
wherein a wrist joint of the automated three link arm travels along juxtaposed linear paths transporting substrates into each substrate holding station and a drive section (22) of the automated three link arm is fixed relative to the holding stations (Fig. 12).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the substrate transfer robot for transferring substrates to and from substrate holding stations with an automated three link arm with a wrist which travels along juxtaposed linear paths into each substrate holding station taught by Maeda with the substrate transfer robot for transferring substrates to and from substrate holding stations with an automated three link arm with a wrist joint of the automated three link arm travels along juxtaposed linear paths into each substrate holding station taught by Tsuneda in order to provide a substrate transfer robot which is capable of transferring substrates to and from substrate holding stations which has a simplified transfer path to reduce the computing power required to transfer substrates.
Regarding Claim 17, Maeda does not teach: 
the spacing between the two substrate holding stations and between any two of the at least three substrate holding stations is the same.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to a spacing between the two substrate holding stations and between any two of the at least three substrate holding stations is the same in order to simplify the patterned motion of the robotic arm, since it has been held that rearranging parts of an invention involves only routine skill in the art In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (referred to in MPEP 2144.04(VI)(C)).
Regarding Claim 18, Maeda teaches: 
the at least three substrate holding stations include a first, second and third substrate holding station where the second substrate holding station is located between the first and third substrate holding stations and the drive section is fixed with the shoulder joint of the automated three link arm between the two spaced inline substrate holding stations and between the first and third substrate holding stations of the three spaced inline substrate holding stations (Fig. 3).
Regarding Claim 19, Maeda teaches: 
the shoulder joint of the automated three link arm is located between juxtaposed linear paths to the two spaced inline substrate holding stations and between juxtaposed linear paths to the first and third substrate holding stations of the three spaced inline substrate holding stations so that the juxtaposed linear paths to the two spaced inline substrate holding stations and the first and third substrate holding stations straddle the shoulder joint of the automated three link arm (Fig. 3).
Regarding Claim 20, Maeda teaches: 
a method comprising:
selectably transporting substrates with an automated three link arm (1) into two spaced inline substrate holding stations (8 & 9) facing the same direction and into another at least three spaced inline substrate holding stations (2) facing the same direction (Fig. 3);
wherein a wrist of the automated three link arm travels along parallel paths transporting substrates into each substrate holding station and a shoulder joint (12) of the automated three link arm is coupled to a drive section (11 & 12) of the automated three link arm at a fixed location relative to the holding stations (Fig. 3).
Maeda does not teach: 
a wrist joint of the automated three link arm travels along parallel paths.
Tsuneda teaches:
a substrate transport apparatus (Fig. 12 & Fig. 13(A) & Fig. 13(B) & Fig. 13(C)) comprising:
an automated three link arm (1) for selectably transporting substrates into two spaced inline substrate holding stations (5) facing the same direction and into another at least three spaced inline substrate holding stations (6) facing the same direction (Fig. 12);
wherein a wrist of the automated three link arm travels along parallel paths transporting substrates into each substrate holding station and a drive section (22) of the automated three link arm is fixed relative to the holding stations (Fig. 12).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of transferring substrates with a substrate transfer robot for transferring substrates to and from substrate holding stations with an automated three link arm with a wrist which travels along parallel paths into each substrate holding station taught by Maeda with the method of transferring substrates with a substrate transfer robot for transferring substrates to and from substrate holding stations with an automated three link arm with a wrist joint which travels along parallel paths into each substrate holding station taught by Tsuneda in order to provide a substrate transfer robot which is capable of transferring substrates to and from substrate holding stations which has a simplified transfer path to reduce the computing power required to transfer substrates.
Regarding Claim 21, Maeda does not teach: 
the spacing between the two substrate holding stations and between any two of the at least three substrate holding stations is the same.
It would have been obvious matter of design choice to space the two substrate holding stations and the at least two substrate holding stations equally apart in order to simplify transfer patterns between the holding stations.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the stations so that the spacing between the two substrate holding stations and between any two of the at least two substrate holding stations is the same in order to simplify transfer patterns between the holding stations since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding Claim 22, Maeda teaches: 
the at least three substrate holding stations include a first, second and third substrate holding station where the second substrate holding station is located between the first and third substrate holding stations and the drive section is fixed with the shoulder joint of the automated three link arm between the two spaced inline substrate holding stations and between the first and third substrate holding stations of the three spaced inline substrate holding stations (Fig. 3).
Regarding Claim 23, Maeda teaches: 
the shoulder joint of the automated three link arm is located between parallel paths to the two spaced inline substrate holding stations and between parallel paths to the first and third substrate holding stations of the three spaced inline substrate holding stations so that the parallel paths to the two spaced inline substrate holding stations and the first and third substrate holding stations straddle the shoulder joint of the automated three link arm (Fig. 3).
Response to Arguments
Applicant's arguments filed 2022/01/31 have been fully considered but they are not persuasive.
Regarding Applicant’s argument of the Examiner’s rejection of Claim 1, especially as it relates to the limitation of “a wrist joint of the three link arm travels along parallel paths”:
Applicant’s argument that the Examiner simultaneous assertion that Maeda teaches “a wrist of the three link arm travels along parallel paths” and Maeda does not teach “a wrist joint of the three link arm travels along parallel paths” are contradictory statements is not persuasive as a portion of the wrist of Maeda does travel along parallel paths and the wrist of Maeda is furthermore capable of traveling along a parallel path in its entirety however the wrist joint of Maeda is not included in the portion of the wrist that travels along parallel paths as disclosed nor does the every part of the longitudinal centerline of the wrist of Maeda travel along parallel paths however that is also not what is claimed by the Applicant.
Regarding Applicant’s argument of the Examiner’s rejection of Claim 1, especially as it relates to the Applicant’s analysis of Fig. 3 of Maeda as it relates to the Examiner’s assertion that “a wrist of the three link arm travels along parallel paths”:
Applicant appears to rely on the scale of the drawings in Maeda to argue that the longitudinal centerline of the wrist of Maeda does not travel along parallel paths, firstly, when the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000). However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977).  Furthermore, Applicant’s assertion that the longitudinal centerline of the wrist of Maeda does not travel along parallel paths is not persuasive as that is not what the Applicant has claimed.  Furthermore the Examiner’s only assertion is that “a wrist of the three link arm travels along parallel paths” in that a portion of the wrist of Maeda does travel along parallel paths.
Regarding Applicant’s argument of the Examiner’s rejection of Claim 16, especially as it relates to the limitation of “a wrist joint of the three link arm travels along parallel paths”:
Applicant’s argument that the Examiner simultaneous assertion that Maeda teaches “a wrist of the three link arm travels along parallel paths” and Maeda does not teach “a wrist joint of the three link arm travels along parallel paths” are contradictory statements is not persuasive as a portion of the wrist of Maeda does travel along parallel paths and the wrist of Maeda is furthermore capable of traveling along a parallel path in its entirety however the wrist joint of Maeda is not included in the portion of the wrist that travels along parallel paths as disclosed nor does the every part of the longitudinal centerline of the wrist of Maeda travel along parallel paths however that is also not what is claimed by the Applicant.
Regarding Applicant’s argument of the Examiner’s rejection of Claim 16, especially as it relates to the Applicant’s analysis of Fig. 3 of Maeda as it relates to the Examiner’s assertion that “a wrist of the three link arm travels along parallel paths”:
Applicant appears to rely on the scale of the drawings in Maeda to argue that the longitudinal centerline of the wrist of Maeda does not travel along parallel paths, firstly, when the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000). However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977).  Furthermore, Applicant’s assertion that the longitudinal centerline of the wrist of Maeda does not travel along parallel paths is not persuasive as that is not what the Applicant has claimed.  Furthermore the Examiner’s only assertion is that “a wrist of the three link arm travels along parallel paths” in that a portion of the wrist of Maeda does travel along parallel paths.
Regarding Applicant’s argument of the Examiner’s rejection of Claim 20, especially as it relates to the limitation of “a wrist joint of the three link arm travels along parallel paths”:
Applicant’s argument that the Examiner simultaneous assertion that Maeda teaches “a wrist of the three link arm travels along parallel paths” and Maeda does not teach “a wrist joint of the three link arm travels along parallel paths” are contradictory statements is not persuasive as a portion of the wrist of Maeda does travel along parallel paths and the wrist of Maeda is furthermore capable of traveling along a parallel path in its entirety however the wrist joint of Maeda is not included in the portion of the wrist that travels along parallel paths as disclosed nor does the every part of the longitudinal centerline of the wrist of Maeda travel along parallel paths however that is also not what is claimed by the Applicant.
Regarding Applicant’s argument of the Examiner’s rejection of Claim 20, especially as it relates to the Applicant’s analysis of Fig. 3 of Maeda as it relates to the Examiner’s assertion that “a wrist of the three link arm travels along parallel paths”:
Applicant appears to rely on the scale of the drawings in Maeda to argue that the longitudinal centerline of the wrist of Maeda does not travel along parallel paths, firstly, when the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000). However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977).  Furthermore, Applicant’s assertion that the longitudinal centerline of the wrist of Maeda does not travel along parallel paths is not persuasive as that is not what the Applicant has claimed.  Furthermore the Examiner’s only assertion is that “a wrist of the three link arm travels along parallel paths” in that a portion of the wrist of Maeda does travel along parallel paths.
Examiner’s assertion of OFFICIAL NOTICE as it relates to a substrate moves along transport path the substrate misses a Semiconductor Equipment and Materials International exclusion area is taken to be admitted prior art due to the Applicant's failure to traverse the Examiner's assertion of OFFICIAL NOTICE.
Examiner’s assertion of OFFICIAL NOTICE as it relates to the spacing between holding areas conform to Semiconductor Equipment and Materials International Standards is taken to be admitted prior art due to the Applicant's failure to traverse the Examiner's assertion of OFFICIAL NOTICE.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652